DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 May 2021 has been entered.
 	Claims 1 and 4 are currently amended.  Claim 3 is canceled.  Claim 14 is newly added.  Claims 1, 4, 5 and 12-14 are pending review in this action.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 5 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO Patent Publication No. 2014/167019, hereinafter Scherer.
	Regarding claim 1, Scherer teaches a metal strap (8) (p. 13, lines 18-19). The strap (8) is capable of being used to compress a battery module.

The strap (8) includes a first region, a second region, a third region and a fourth region. The four regions are provided such that they enclose the stack on four sides. Absent a reference point, the designations “left”, “right”, “upper” and “lower” have no absolute meaning. In the present case, the strapped object could be rotated such that the four designated regions of the strap correspond a “lower” surface, a “left” surface, a “right” surface and an “upper” surface of the strapped object, respectively.
One region is configured to form an overlapping area (20) (p. 15, lines 3-7 and figure 1) – this region is considered the instantly claimed fourth region. The region directly opposite the fourth region is the instantly claimed first region.
The maximum length of the first region is smaller than a maximum length of the fourth region. 
A portion of the strap (8) in the fourth region is folded such that the folded portions overlap each other to form the overlapping area (20) when a predetermined compression is applied thereto (p. 15, lines 3-7 and figure 1). The strap (8) is made of metal, therefore the folded portions are capable of being welded and are considered a “welding portion”.
When the strap (8) is positioned such that the fourth region is parallel to a ground surface, the fourth region includes a horizontal region extending horizontally (labeled 6 
Regarding claim 4, Scherer teaches a second region connecting the fourth region and the first region. The second region is positioned at the area labeled 3 in figure 1. The second region is connected to the inclined region (figure 1). 
Scherer’s second region is shown to form an obtuse angle with the first region (figure 1). 
Alternatively, the strap (8) is flexible (p. 16, lines 15-16) and is thus capable of being deformed such that the second region forms an obtuse angle with the first region.
	Regarding claim 5, Scherer teaches that the folded portions (“welding area”) in the overlapping area (20) are folded in a zigzag pattern (figure 1).  
	Regarding claim 14, Scherer teaches that the folded portions overlap each other in a vertical direction relative to the ground (figure 1). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Patent Publication No. 2014/167019, hereinafter Scherer as applied to claim 1 above and further in view of U.S. Pre-Grant Publication 2014/0087231, hereinafter Schaefer.
	Regarding claim 12, Scherer teaches a strap (8) used to compress a stack of electrochemical cells (4) and two end plates (9 and 10) (p. 12, lines 5- and figures 1-3)

	The use of straps comparable to the one taught by Scherer in battery modules including a battery cell stack is well-known in the art. See, e.g. Schaefer, who teaches a battery module (1). The battery module (1) includes a cell assembly having a plurality of battery cells (2) and a cell stacking frame (3). An end plate (7) covers an end of the cell assembly. Two straps (8) surround the end plate (7) (paragraphs [0055, 0057, 0066, 0068] and figure 4). 
	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use Scherer’s strap (8) for the purpose of compressing a battery module as the one taught by Schaefer.
Regarding claim 13, Scherer teaches using two straps (8) mounted at a predetermined interval along one side of the end plate (9 or 10) (figure 4).
Similarly, Schaefer teaches two straps (8) mounted at a predetermined interval along one side of the end plate (7) (Schaefer’s paragraph [0068] and figure 4). 

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the Scherer reference has been provided, as recited above, to address the amended claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538.  The examiner can normally be reached on 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724